Exhibit 10.1

 

Summary of Amended Reimbursement Arrangement Between

Roberts Realty Investors, Inc. and Each of Roberts Properties, Inc. and

Roberts Properties Construction, Inc. (effective January 1, 2014)

 

Roberts Realty Investors, Inc. will reimburse each of Roberts Properties, Inc.
(“Roberts Properties”) and Roberts Properties Construction, Inc. (“Roberts
Construction”) the cost of providing consulting services in an amount equal to
an appropriate hourly billing rate for an employee multiplied by the number of
hours that the employee provided services to Roberts Realty. For the purpose of
this arrangement, the appropriate billing rate is calculated by multiplying an
hourly cost rate for an employee (which is defined as the employee’s salary,
plus benefits paid by Roberts Properties or Roberts Construction, divided by
2,080 annual hours) by a factor of 2.25.

 



 

 

